Case 20-33214 Document 61 Filed in TXSB on 02/12/21 Page 1 of 3

 

SiMe reese eter ein ae Cell eter ioe

 

 

 

Debtor Francois 5. Bellon i

‘ Fire Name Midkin Ramo Last Kame Gheck if this is:
Debtor 2 ‘i
(Spouse, i fling) Frthame aa an anes 1 An amended filing

a Oa supplement showing postpetition chapter 13

United States Bankruptey Court fer the: Southern District of Texas expen as of the following date:
Case number 20-33214 ee i eens cee.
eh ' MM! OOY wrt

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known), Answer every question.

Part 1: Describe Your Household

1. 1s this a joint case?

Wi No. Gotoline 2.
L) ‘Yes. Does Debtor 2 live in a separate household?

O No
CL] Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? CJ Ne
Dependent's relationship to Dependent's Does dependent live
Do not lis! Debtor 1 and (& Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. @ach dependent... wu
Nao
Do nol state the dependents’ son
names. O ves
C) No
C) Yes
O No
O) ves
OQ) no
OO ves
Q) No
0) ves
3. Do your expenses include id No

expenses of people other than
yourself and your dependents? Q) Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed, If this Is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have Included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. +
If not included in line 4:
4a, Real estate taxes 4 OS 0.00
4b. Property, homeowner's, or renter’s insurance 4b. § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c | oS 0.00
4d. Homeowner's association or condominium dues 4d = oS 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

oe
Debtor 4

16.

17,

16.

a9.

20.

Official Form 706J

Case 20-33214 Document 61 Filed in TXSB on 02/12/21 Page 2 of 3

Francois 3. Bellon

Ficz! hamg Mickie Mare

. Additional mortgage payments for your residence, such as home equity loans

, Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other, Specify.

 

. Food and housekeeping supplies
. Childcare and children’s education costs

Clothing, laundry, and dry cleaning
Personal care products and services

. Medical and dental expenses

Transportation. Inciude gas, maintenance, bus or train fare.
De not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.
158. Life insurance

15b. Health insurance

1Sc. Vehicle insurance

15d. Other insurance, Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 7
17h. Gar payments for Vehicle 2
Tre, Other. Specify:
1rd. Other. Specify:

 

fase number inom) 20-332 14

6b.

Gc.
6d.

10.

11,

12.

13.
14.

15a.
‘18b.
156.

16.

17a.

17b.

1c.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your Incame (Official Form 106l).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule i Your Income,

208. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association of condominium dues

Schedule J: Your Expenses

 

 

Your expenses
$
5 0.00
$ 0.00
$ 0.00
§ 0.00
¢ 2,000.00
$ 2,000.00
$ 300.00
500.00
§ 5,000.00
5 1,000.00
$ 500.00
5 0.00
§ 500.00
5 0.00
$ 0.00
$ 0.00
5 0.00
5 0.00
§ 0.00
5 0.00
5 0.00
$ 2,300.00
5 0.00
5 0.00
5 0.00
3 0.00
5 0.00
$ 0,00
Case 20-33214 Document 61 Filed in TXSB on 02/12/21 Page 3 of 3

 

 

Debtor 1 Francois 3. Bellon Case number ttmom 207s o2 14
Farad Mame Wedeie Maur (Last Mame
21. Other. Specify: 21. #5

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. *om | g 44,100.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106-2 22b. 5
22c, Add line 22a and 22b. The result is your monthly expenses. 22c. $

23. Calculate your monthly net income,

 

14,100.00
23a. Copy line 12 (your combined monthly income) from Sehedule |. 23a. s___ 14,100.00
236. Copy your monthly expenses from line 22c above. 2b 5 0.00
23c. Subtract your monthly expenses from your monthly income. 0.00
The result is your monthly net income. ae) o_O

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

i No.
oO Yes. Explain here:

*| live with my fiance, Shannon Drake. Ms. Drake pays for most of the expenses incurred by our

family unit. With respect to certain expenses, such as food, transportation, clothing, and
entertainment, it is difficult to determine which of these expenses should be classified as my expenses.
| have done my very best to estimate the expenses that should fairly be considered my expenses.
Other expenses, such as medical expenses, life insurance, child support, and child care associated
with my son are clearly my expenses and shown above as such. These expenses are paid almost
entirely by my brother, Vladimir Bellon.

 

Francéis S. Bellon

Official Form 108) Schedule J: Your Expenses page 3
